The Honorable L.L. "Doc" Bryan State Representative 305 South Vancouver Street Russellville, AR 72803
Dear Representative Bryan:
This is in response to your request for an opinion regarding Act 846 of 1989, which is entitled:  "An act to amend Ark. Code of 1987 Annotated 16-81-106 to give peace officers statewide authority to make warrantless arrests based upon probable cause. . . ."  You have asked whether this act applies to constables.
The authority of constables to make arrests is based, in my opinion, upon A.C.A. 16-19-301.  This source of authority was recently noted by the Arkansas Court of Appeals in the case of Credit v. State, 25 Ark. App. 309 (1988), as follows:
   The authority for constables to make arrests is found in Ark Code Ann. 16-19-301 (1987) (formerly Ark. Stat. Ann. 26-210 Rep. 1962)).  That section provides that constables shall be conservators of the peace, shall suppress riots, affrays, fights, and unlawful assemblies, and shall make arrests for such breaches of the peace. 25 Ark. App. at 311.
Act 846 of 1989 must be read together with those Code provisions applying specifically to constables wherein the arrest powers of these officers are clearly found.  See, generally, Berry v. Gordon, 237 Ark. 547, 376 S.W.2d 279 (1964) (statutes must, as a general matter, be read in harmony) and Brown  Root, Inc. v. Hemstead County Sand  Gravel, Inc. 767 F.2d 464 (8th Cir. 1985) (where a special statute governs a particular subject, it shall apply instead of a general law).
Among the powers of constables already in the law, one does not find statewide authority to make warrantless arrests based upon probable cause. Rather, with the exception of "fresh pursuit",16-19-301 makes reference to the constable's "township."
It is therefore my opinion that Act 846 of 1989 does not extend such authority to constables.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.